Exhibit 10.1


AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
 
This AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is
entered into as of December 4, 2009 by and among Metalline Mining Company, a
Nevada corporation (“Metalline”), Metalline Mining Delaware Inc., a Delaware
corporation and wholly-owned subsidiary of Metalline (“Merger Sub”), and Dome
Ventures Corporation, a Delaware corporation (“Dome”).  Capitalized terms used
herein (including in the immediately preceding sentence) and not otherwise
defined herein shall have the meanings set forth in Section 7.1 hereof.
 
WHEREAS, Metalline and Dome entered into a Letter of Intent on November 13, 2009
setting out the terms by which Metalline would acquire all of the issued shares
of Dome by way of a merger of a wholly owned subsidiary of Metalline with and
into Dome;
 
WHEREAS, the Board of Directors of Dome (“Dome Board”) has unanimously (a)
determined that it is in the best interests of Dome and its stockholders, and
declared it advisable, to enter into this Agreement with Metalline and Merger
Sub, (b) approved the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby, including the Merger,
and (c) resolved, subject to the terms and conditions set forth in this
Agreement, to recommend adoption and approval of this Agreement by the
stockholders of Dome;
 
WHEREAS, the Board of Directors of Metalline (the “Metalline Board”) has (a)
determined that the Merger is consistent with and in furtherance of the
long-term business strategy of Metalline and fair to, and in the best interests
of, Metalline and its stockholders and has approved and adopted this Agreement,
the Merger and the other transactions contemplated by this Agreement and (b)
resolved, subject to the terms and conditions set forth in this Agreement, to
recommend that the stockholders of Metalline vote to approve the issuance of
shares of common stock, par value $0.01 per share, of Metalline (“Metalline
Common Stock”) to the stockholders of Dome pursuant to the terms of the Merger
(the “Share Issuance”);
 
WHEREAS, Metalline, Dome and certain directors and officers of Dome have agreed
to enter into Voting Agreements (the “Dome Voting Agreements”), providing that,
among other things, such stockholders will vote their shares of  common stock,
par value $0.001 per share (“Dome Common Stock”), in favor of this Agreement,
the Merger and the other transactions contemplated by this Agreement;
 
WHEREAS, Metalline, Dome and certain directors and officers of Metalline have
agreed to enter into Voting Agreements (the “Metalline Voting Agreements”),
providing that, among other things, such stockholders will vote their shares of
Metalline Common Stock in favor of the Share Issuance; and
 
WHEREAS, for federal income tax purposes, the Merger is intended to qualify as a
reorganization under the provisions of Section 368(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”);
 
 

--------------------------------------------------------------------------------


WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and the transactions
contemplated by this Agreement and also to prescribe certain conditions to the
Merger.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties agree as
follows:
 
ARTICLE 1
PRIVATE PLACEMENT FINANCING; METALLINE BOARD OF DIRECTORS
 
1.1  Dome Private Placement.  Subject to Dome having arranged financing on terms
acceptable to Dome, in its sole discretion, on or before January 10, 2010, Dome
will complete through Cormark Securities Inc. (“Cormark”) and a syndicate of
other Canadian investment dealers (together with Cormark, the “Agents”) a
private placement of its securities (the “Dome Private Placement”) aggregating
$13,010,000 by way of a private placement of special warrants or subscription
receipts with each special warrant or subscription receipt  automatically
converting into a share of Dome Common Stock immediately prior to the Effective
Time..  The proceeds of the Dome Private Placement will be held in trust pending
closing of the Merger.  If this Agreement terminates prior to the Effective Time
the proceeds held in trust will be returned to investors in accordance with the
terms of the agreements governing the Dome Private Placement.
 
1.2  Metalline Private Placement.  On or before December 23, 2009, Dome will
arrange for purchasers to subscribe for 6,500,000 units of Metalline at a price
of $0.46 per unit, each unit consisting of one share of Metalline Common Stock
and one share purchase warrant, two of which warrants will entitle the holder to
purchase a further share of Metalline Common Stock at a price of $0.57 per share
exercisable if the Merger Agreement terminates in accordance with its terms
prior to the Effective Time (the “Metalline Private Placement”).  The warrants
issued in the Metalline Private Placement shall be cancelled as of the Effective
Time of the Merger.  The proceeds of the Metalline Private Placement will be
available for use by Metalline for general corporate purposes on closing of the
Metalline Private Placement.
 
1.3  Conditions.  The Dome Private Placement and the Metalline Private Placement
will be subject to receipt of any required approvals of the TSX Venture Exchange
and the NYSE Amex, as applicable.
 
ARTICLE 2
THE MERGER
 
2.1  The Merger.  On the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Delaware General Corporation Law (the
“DGCL”), at the Effective Time, (a) Merger Sub will merge with and into Dome
(the “Merger”), and (b) the separate corporate existence of Merger Sub will
cease and Dome will continue its corporate existence under the DGCL as the
surviving corporation in the Merger (the “Surviving Corporation”).
 
 
2

--------------------------------------------------------------------------------


2.2  Closing.  Upon the terms and subject to the conditions set forth herein,
the closing of the Merger (the “Closing”) will take place at 9:00 a.m., Mountain
time, as soon as practicable (and, in any event, within three (3) business days)
after satisfaction or, to the extent permitted hereunder, waiver of all
conditions to the Merger set forth in Schedule C hereto (other than those
conditions that by their nature are to be satisfied at the Closing), unless this
Agreement has been terminated pursuant to its terms or unless another time or
date is agreed to in writing by the parties hereto. The Closing shall be held at
the offices of Burns Figa & Will, PC, 6400 S. Fiddlers Green Circle, Suite 1000,
Greenwood Village, CO, 80111, unless another place is agreed to in writing by
the parties hereto, and the actual date of the Closing is hereinafter referred
to as the “Closing Date”.
 
2.3  Effective Time.  Subject to the provisions of this Agreement, at the
Closing, Dome, Metalline and Merger Sub will cause a certificate of merger (the
“Certificate of Merger”) to be executed, acknowledged and filed with the
Secretary of State of the State of Delaware in accordance with the relevant
provisions of the DGCL. The Merger will become effective at such time as the
Certificate of Merger has been duly filed with the Secretary of State of the
State of Delaware or at such later date or time as may be agreed by Dome and
Metalline in writing and specified in the Certificate of Merger in accordance
with the DGCL (the effective time of the Merger being referred to herein as the
“Effective Time”).
 
2.4  Effects of the Merger.  The Merger shall have the effects set forth herein
and in the applicable provisions of the DGCL. Without limiting the generality of
the foregoing, and subject thereto, from and after the Effective Time, all
property, rights, privileges, immunities, powers, franchises, licenses and
authority of Dome and Merger Sub shall vest in the Surviving Corporation, and
all debts, liabilities, obligations, restrictions and duties of each of Dome and
Merger Sub shall become the debts, liabilities, obligations, restrictions and
duties of the Surviving Corporation.
 
2.5  Certificate of Incorporation; By-laws.  At the Effective Time, (a) the
certificate of incorporation of Merger Sub as in effect immediately prior to the
Effective Time shall be the certificate of incorporation of the Surviving
Corporation until thereafter amended in accordance with the terms thereof or as
provided by applicable Law; and (b) the by-laws of Merger Sub as in effect
immediately prior to the Effective Time shall be the by-laws of the Surviving
Corporation until thereafter amended in accordance with the terms thereof, the
certificate of incorporation of the Surviving Corporation or as provided by
applicable Law.
 
2.6  Directors and Officers.  The directors of Merger Sub immediately prior to
the Effective Time shall, from and after the Effective Time, be the directors of
the Surviving Corporation until their successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the certificate of incorporation and by-laws of the Surviving
Corporation.  The officers of Dome immediately prior to the Effective Time
shall, from and after the Effective Time, be the officers of the Surviving
Corporation until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the certificate of incorporation and by-laws of the Surviving Corporation.
 
ARTICLE 3
EFFECT OF THE MERGER ON CAPITAL STOCK
 
3.1  Effect of the Merger on Capital Stock. At the Effective Time, as a result
of the Merger and without any action on the part of Metalline, Merger Sub or
Dome or the holder of any capital stock of Metalline, Merger Sub or Dome:
 
(a)  
Cancellation of Certain Dome Common Stock.  Each share of Dome Common Stock
(each, a “Share” and collectively, the “Shares”) that is owned by Metalline,
Merger Sub or Dome (as treasury stock or otherwise) or any of their respective
direct or indirect wholly-owned subsidiaries will automatically be cancelled and
retired and will cease to exist, and no consideration will be delivered in
exchange therefor.

 
(b)  
Conversion of Dome Common Stock.  Each Share issued and outstanding immediately
prior to the Effective Time (other than Shares to be cancelled and retired in
accordance with Section 3.1(a)), will be converted into the right to receive the
number of shares of Metalline Common Stock (the “Merger Consideration”) equal to
the Exchange Ratio.  The Exchange Ratio shall be equal to 47,724,561 divided by
the number of Shares of Dome issued and outstanding immediately prior to the
Merger.

 
(c)  
Cancellation of Shares. At the Effective Time, all Shares will no longer be
outstanding and all Shares will be cancelled and retired and will cease to
exist, and, subject to Section 3.3, each holder of a certificate formerly
representing any such Shares (each, a “Certificate”) will cease to have any
rights with respect thereto, except the right to receive the Merger
Consideration in accordance with Section 3.2 hereof.

 
(d)  
Conversion of Merger Sub Capital Stock. Each share of common stock, par value
$0.01 per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and become one newly issued, fully paid
and non-assessable share of common stock of the Surviving Corporation.

 
3

--------------------------------------------------------------------------------


3.2  Payment.
 
(a)  
Prior to the Effective Time, Metalline shall appoint an exchange agent
reasonably acceptable to Dome (the “Exchange Agent”) to act as the agent for the
purpose of delivering the Merger Consideration for: (i) the Certificates, or
(ii) book-entry shares which immediately prior to the Effective Time represented
the Shares (the “Book-Entry Shares”). On and after the Effective Time, Metalline
shall deposit, or cause the Surviving Corporation to deposit, with the Exchange
Agent, certificates of Metalline Common Stock representing the aggregate Merger
Consideration that is issuable in respect of all of the Shares represented by
the Certificates and the Book-Entry Shares (the “Exchange Fund”) in amounts and
at the times necessary for such issuance. If for any reason (including losses)
the Exchange Fund is inadequate to pay the amounts to which holders of Shares
shall be entitled under Section 3.1(b), Metalline shall take all steps necessary
to enable or cause the Surviving Corporation promptly to deposit in trust
additional certificates with the Exchange Agent sufficient to make all issuances
required under this Agreement, and Metalline and the Surviving Corporation shall
in any event be liable for the payment thereof. The Exchange Fund shall not be
used for any other purpose. The Surviving Corporation shall pay all charges and
expenses, including those of the Exchange Agent, in connection with the delivery
to former Dome Stockholders of the Merger Consideration.  Promptly after the
Effective Time, Metalline shall cause the Exchange Agent to send to each record
holder of Shares at the Effective Time Metalline Common Stock representing the
Merger Consideration payable to each such holder of Shares.

 
(b)  
Each holder of Shares that have been converted into the right to receive the
Merger Consideration shall be entitled to receive the Merger Consideration in
respect of Dome Common Stock represented by a Certificate or Book-Entry
Share.  At the Effective Time pursuant to the provisions of this Article 3, each
Certificate or Book-Entry Share shall immediately be deemed to have been
cancelled without further action by any party.

 
(c)  
No fractional shares of Metalline Common Stock shall be issued.  If the
aggregate number of shares of Metalline Common Stock that a holder of Dome
Common Stock is entitled to receive pursuant to Section 3.1 is (i) a fractional
share representing 0.5 or more of a share, the number of shares of Metalline
Common Stock such holder is entitled to receive will be rounded up to the next
whole number or (ii) a fractional share representing less than 0.5 of a share,
the number of shares of Metalline Common Stock such holder is entitled to
receive will be rounded down to the next whole number and no additional
compensation will be paid to in respect of such fractional share.

 
(d)  
The Exchange Ratio shall be adjusted to reflect appropriately the effect of any
stock split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into Metalline Common Stock or Dome
Common Stock), extraordinary cash dividends, reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to Metalline Common Stock or Dome Common Stock occurring on or after the
date hereof and prior to the Effective Time.

 
(e)  
All Merger Consideration issued upon the conversion of Shares in accordance with
the terms hereof shall be deemed to have been issued in full satisfaction of all
rights pertaining to the Shares formerly represented by a Certificate or
Book-Entry Shares, and from and after the Effective Time, there shall be no
further registration of transfers of Shares on the stock transfer books of the
Surviving Corporation.

 
 
4

--------------------------------------------------------------------------------


(f)  
Any portion of the Exchange Fund that remains unclaimed by the holders of Shares
one year after the Effective Time shall be returned to Metalline, upon demand,
and any former holder of Shares shall thereafter look only to Metalline for
issuance of the Merger Consideration. Notwithstanding the foregoing, Metalline
shall not be liable to any holder of Shares for any amounts paid to a public
official pursuant to applicable abandoned property, escheat or similar
Laws.  Any amounts remaining unclaimed by holders of Shares two (2) years after
the Effective Time (or such earlier date, immediately prior to such time when
the amounts would otherwise escheat to or become property of any Governmental
Entity) shall become, to the extent permitted by applicable Law, the property of
Metalline free and clear of any claims or interest of any Person previously
entitled thereto.

 
3.3  No Appraisal Rights.  No appraisal rights shall be available to holders of
shares of Dome Common Stock in connection with the Merger unless required by
Section 262 of the DGCL.
 
3.4  Withholding Rights. Each of the Exchange Agent, Metalline, Merger Sub and
the Surviving Corporation shall be entitled to deduct and withhold from the
consideration otherwise payable to any Person pursuant to this Article 3 such
amounts as may be required to be deducted and withheld with respect to the
making of such payment under any provision of any applicable Tax Law. To the
extent that amounts are so deducted and withheld by the Exchange Agent,
Metalline, Merger Sub or the Surviving Corporation, as the case may be, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which the Exchange Agent, Metalline, Merger Sub or
the Surviving Corporation, as the case may be, made such deduction and
withholding.
 
3.5  Dome Options.  All options to acquire shares of Dome Common Stock
(collectively, “Dome Options”) outstanding, if any, whether or not exercisable
and whether or not vested, at the Effective Time, shall remain outstanding
following the Effective Time.  At the Effective Time, the Dome Options shall, by
virtue of the Merger and without any further action on the part of Dome or the
holder thereof, be substituted or assumed by Metalline in such manner that
Section 424(a) of the Code or the treatment under Treasury Regulation 1.409A -
1(b)(v)(D) so provides or permits such treatment.  From and after the Effective
Time, all references to Dome in all agreements evidencing the Dome Options, or
any plans pursuant to which the Dome Options were issued “Dome Plans”), shall be
deemed to refer to Metalline, which shall have assumed the Dome Options and Dome
Plans as of the Effective Time by virtue of this Agreement and without any
further action.  Each Dome Option assumed by Metalline (each, a “Substitute
Option”) shall be exercisable upon the same terms and conditions as under the
applicable agreement evidencing the Dome Options and Dome Plans, to the extent
applicable, except that (A) each such Substitute Option shall be exercisable
for, and represent the right to acquire, that whole number of shares of
Metalline Common Stock (rounded down to the nearest whole share) equal to the
number of shares of Dome Common Stock subject to such Dome Option multiplied by
the Exchange Ratio; and (B) the exercise price per share of Metalline Common
Stock shall be an amount equal to the exercise price per share of Dome Common
Stock subject to such Dome Option in effect immediately prior to the Effective
Time divided by the Exchange Ratio (the exercise price per share, as so
determined, being rounded upward to the nearest full cent).  
 
 
 
 
5

--------------------------------------------------------------------------------


Such Substitute Option shall otherwise be subject to the same terms and
conditions as such Dome Option.  As soon as practicable after the Effective
Time, Metalline shall deliver, or cause to be delivered, to each holder of a
Substitute Option an appropriate notice setting forth such holder’s rights
pursuant thereto and such Substitute Option shall continue in effect on the same
terms and conditions (including any antidilution provisions, and subject to the
adjustments required by this Section 3.5 after giving effect to the
Merger).  Metalline shall comply with the terms of all such Substitute
Options.  Metalline shall take all corporate action necessary to reserve for
issuance a sufficient number of shares of Metalline Common Stock for delivery
upon exercise of Substitute Options pursuant to the terms set forth in this
Section 3.5.  As soon as practicable after the Effective Time, the shares of
Metalline Common Stock subject to Substitute Options will be covered by an
effective registration statement on Form S-8 (but only to the extent such
Substitute Options so qualify), or any successor form, or another appropriate
form, and Metalline shall use its reasonable efforts to maintain the
effectiveness of such registration statements for so long as Substitute Options
remain outstanding.  In addition, Metalline shall use all reasonable efforts to
cause the shares of Metalline Common Stock subject to Substitute Options to be
listed on the NYSE Amex and such other exchanges as Metalline and Dome shall
determine.  On or after the date of this Agreement and prior to the Effective
Time, each of Metalline and Dome shall take all necessary action such that, with
respect to each member of the Dome Board and each employee of Dome that is
subject to Section 16 of the Exchange Act, the acquisition by such person of
Metalline Common Stock or Substitute Options in the Merger and the disposition
by any such person of Metalline Common Stock, Dome Common Stock or Dome Options
pursuant to the transactions contemplated by this Agreement shall be exempt from
the short-swing profit liability rules of Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 promulgated thereunder.
 
3.6  Warrants and Other Rights.  Metalline and Dome shall cause outstanding
warrants or other rights to acquire shares of Dome Common Stock to be exchanged
at the Effective Time for warrants or other rights to acquire shares of
Metalline Common Stock.  Each Dome Right so exchanged (each, a “Substitute
Right”) shall be exercisable upon the same terms and conditions as under the
applicable agreement evidencing the Dome Right, except that (A) each such
Substitute Right shall be exercisable for, and represent the right to acquire,
that whole number of shares of Metalline Common Stock (rounded to the nearest
whole share) equal to the number of shares of Dome Common Stock subject to such
Dome Right multiplied by the Exchange Ratio; and (B) the exercise price per
share of Metalline Common Stock shall be an amount equal to the exercise price
per share of Dome Common Stock subject to such Dome Right in effect immediately
prior to the Effective Time divided by the Exchange Ratio (the exercise price
per share, as so determined, being rounded downward to the nearest full
cent).   Metalline shall take all corporate action necessary to reserve for
issuance a sufficient number of shares of Metalline Common Stock for delivery
upon exercise of Substitute Rights pursuant to the terms set forth in this
Section 3.6.
 
3.7  Metalline Rights Plan.  Each person entitled to receive shares of Metalline
Common Stock pursuant to this Article 3 shall receive together with such shares
of Metalline Common Stock the number of Metalline share purchase rights
(pursuant to the Rights Agreement dated as of June 11, 2007 between Metalline
and OTC Stock Transfer (the “Metalline Rights Agreement”)) per share of
Metalline Common Stock equal to the number of Metalline share purchase rights
associated with one share of Metalline Common Stock at the Effective Time.
 
 
6

--------------------------------------------------------------------------------


ARTICLE 4
REPRESENTATIONS AND WARRANTIES; COVENANTS
 
4.1  Dome Representations and Warranties.  Dome represents and warrants to
Metalline as set out in Schedule “A”.
 
4.2  Metalline Representations and Warranties.  Except as set forth in the
correspondingly numbered section of the disclosure letter delivered to Dome by
Metalline on the date of this Agreement, Metalline represents and warrants to
Dome as set out in Schedule “B”.
 
4.3  Access to Information.  Each of Dome and Metalline hereby agree to continue
allowing the other party and its agents and advisors, until the closing of the
Merger, all reasonable access to their (and their subsidiaries’) respective
files, books, records, properties, assets, operations, personnel and offices and
will provide the other party with any and all information reasonably requested
relating to taxes, commitments, contracts, leases, licenses and real, personal
and intangible property and financial condition, results of operations, business
and prospects (including forecasts and projections) and will cause its
accountants, agents and other advisers to cooperate with the other party and its
agents in making all such information available.
 
4.4  Approvals.  Dome and Metalline covenant and agree to use all reasonable
commercial efforts to obtain as soon as practicable the required approvals of
all applicable stock exchanges, all other regulatory and stockholder approvals.
 
4.5  Registration Statement.
 
(a)  
As promptly as practicable after the execution of this Agreement, (i) Metalline
and Dome shall prepare and file with the Securities and Exchange Commission (the
“SEC”) the proxy statement to be sent to the stockholders of Dome relating to
the meeting of Dome’s stockholders (the “Dome Stockholders’ Meeting”) to be held
to consider approval and adoption of this Agreement and to be sent to the
stockholders of Metalline relating to the meeting of Metalline’s stockholders
(the “Metalline Stockholders’ Meeting” and, together with Dome Stockholders’
Meeting, the “Stockholders’ Meetings”) to be held to consider approval of the
Share Issuance, or any information statement to be sent to such stockholders, as
appropriate (such proxy statement or information statement, as amended or
supplemented, being referred to herein as the “Proxy Statement”) and (ii)
Metalline shall prepare and file with the SEC a registration statement on Form
S-4 (together with all amendments thereto, the “Registration Statement”) in
which the Proxy Statement shall be included as a prospectus, in connection with
the registration under the Securities Act of the shares of Metalline Common
Stock to be issued to the stockholders of Dome pursuant to the
Merger.  Metalline and Dome each shall use their reasonable best efforts to
cause the Registration Statement to become effective as promptly as practicable,
and, prior to the effective date of the Registration Statement, Metalline shall
take all or any action required under any applicable U.S. federal or state
securities laws or Canadian provincial or territorial securities laws in
connection with the issuance of shares of Metalline Common Stock pursuant to the
Merger and in connection with the preparation, filing and mailing of the Proxy
Statement and any documents ancillary thereto.  Each of Metalline and Dome shall
furnish to the other party all information concerning it and its business as the
other party may reasonably request in connection with such actions and the
preparation of the Registration Statement and Proxy Statement.  As promptly as
practicable after the Registration Statement shall have become effective, each
of Dome and Metalline shall mail the Proxy Statement to its stockholders.

 
 
7

--------------------------------------------------------------------------------


(b)  
Except as provided in Section 4.8, Dome covenants that none of Dome Board or any
committee thereof shall withdraw or modify, or propose to withdraw or modify, in
a manner adverse to Metalline or Merger Sub, the approval or recommendation by
Dome Board or any committee thereof of this Agreement, the Merger or any other
transaction contemplated hereby and the Proxy Statement shall include the
recommendation of Dome Board to the stockholders of Dome in favor of approval
and adoption of this Agreement and approval of the Merger.

 
(c)  
Except as provided in Section 4.8, Metalline covenants that none of the
Metalline Board or any committee thereof shall withdraw or modify, or propose to
withdraw or modify, in a manner adverse to Dome, the approval or recommendation
by the Metalline Board or any committee thereof of this Agreement, the Merger,
the Share Issuance or any other transaction contemplated hereby and the Proxy
Statement shall include the recommendation of the Metalline Board to the
stockholders of Metalline in favor of the Share Issuance.

 
(d)  
No amendment or supplement to the Proxy Statement or the Registration Statement
will be made by Metalline or Dome without the approval of the other party (such
approval not to be unreasonably withheld or delayed).  Metalline and Dome each
will advise the other, promptly after they receive notice thereof, of the time
when the Registration Statement has become effective or any supplement or
amendment has been filed, of the issuance of any stop order, of the suspension
of the qualification of the Metalline Common Stock issuable in connection with
the Merger for offering or sale in any jurisdiction, or of any request by the
SEC or any other Governmental Authority for amendment of the Proxy Statement or
the Registration Statement or comments thereon and responses thereto or requests
by the SEC  or any other Governmental Authority for additional information.

 
 
8

--------------------------------------------------------------------------------


(e)  
Metalline represents and warrants to Dome that the information supplied by
Metalline for inclusion in the Registration Statement and the Proxy Statement
shall not, at (i) the time the Registration Statement is declared effective,
(ii) the time the Proxy Statement (or any amendment thereof or supplement
thereto) is first mailed to the stockholders of Dome and Metalline, (iii) the
time of each of the Stockholders’ Meetings and (iv) the Effective Time, contain
any untrue statement of a material fact or fail to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  If, at any time prior to the Effective Time, any event or
circumstance relating to Metalline or Merger Sub, or their respective officers
or directors, should be discovered by Metalline which should be set forth in an
amendment or a supplement to the Registration Statement or Proxy Statement,
Metalline shall promptly inform Dome.  Metalline represents and warrants to Dome
that all documents that Metalline is responsible for filing with the SEC  or any
other Governmental Authority in connection with the Merger or the other
transactions contemplated by this Agreement will comply as to form and substance
in all material aspects with the applicable requirements of the Securities Act,
the Exchange Act and any other applicable Laws.

 
(f)  
Dome represents and warrants to Metalline that the information supplied by Dome
for inclusion in the Registration Statement and the Proxy Statement shall not,
at (i) the time the Registration Statement is declared effective, (ii) the time
the Proxy Statement (or any amendment thereof or supplement thereto) is first
mailed to the stockholders of Dome and Metalline, (iii) the time of each of the
Stockholders’ Meetings and (iv) the Effective Time, contain any untrue statement
of a material fact or fail to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  If, at any time prior
to the Effective Time, any event or circumstance relating to Dome or any of its
subsidiaries, or their respective officers or directors, should be discovered by
Dome which should be set forth in an amendment or a supplement to the
Registration Statement or Proxy Statement, Dome shall promptly inform
Metalline.  Dome represents and warrants to Metalline that all documents that
Dome is responsible for filing with the SEC or any other Governmental Authority
in connection with the Merger or the other transactions contemplated by this
Agreement will comply as to form and substance in all material respects with the
applicable requirements of the Securities Act,  the Exchange Act  and any other
applicable Laws.

 
4.6  Stockholders’ Meetings    Dome shall call and hold the Dome Stockholders’
Meeting as promptly as practicable for the purpose of voting upon the approval
and adoption of this Agreement.  Metalline shall call and hold the Metalline
Stockholders’ Meeting as promptly as practicable for the purpose of voting upon
the approval of the Share Issuance.  Each of Dome and Metalline shall use its
reasonable best efforts to hold the Stockholders’ Meetings on the same day as
soon as practicable after the date on which the Registration Statement becomes
effective.  Each of Dome and Metalline shall use its reasonable best efforts to
solicit from its stockholders proxies in favor of the approval and adoption of
this Agreement or in favor of the approval of the Share Issuance, as the case
may be, and shall take all other action necessary or advisable to secure the
required vote or consent of its stockholders, regardless of whether the Board of
Directors of such party, in accordance with Section 4.8 withdraws or modifies
its recommendations to its stockholders in favor of the approval and adoption of
this Agreement or in favor of the approval of the Share Issuance, as the case
may be.
 
 
9

--------------------------------------------------------------------------------


4.7  Interim Covenants.  Each of Dome and Metalline agrees that from the date
hereof until the earlier of the completion of the Merger or termination of this
Agreement, it will comply with each of the covenants set forth in Schedule “D”.
 
4.8  No Solicitation.  Until this Agreement is terminated in accordance with its
terms, each of Dome and Metalline will shut down any existing data rooms
established to solicit offers for Dome or Metalline, as the case may be, and
will not solicit offers or any other expression of interest intended to result
in a merger or acquisition of their assets, and after the date hereof will not
directly or indirectly through any officer, director, employee, representative,
counsel, advisor or agent, as the case may be, take any action to solicit,
assist or encourage inquiries, submissions, proposals or offers from any person
or entity other than the other party to this Agreement (a “Third Party”)
relating to, and will not initiate, continue or otherwise participate in any
discussions or negotiations with a Third Party regarding, or furnish to any
Third Party any information with respect to, enter into any form of agreement,
arrangement or understanding with any Third Party with respect to, or otherwise
co-operate in any way with or assist to participate in, or facilitate or
encourage any efforts or attempt by, any Third Party with respect to:
 
(a)  
the direct or indirect acquisition or disposition of all or any of Dome’s or
Metalline’s securities, as applicable,

 
(b)  
any amalgamation, merger, sale of all of any part of its assets, take-over bid,
tender offer, plan of arrangement, issuer bid, reorganization, dividend or
distribution, recapitalization, liquidation or winding-up of, or other business
combination or similar transaction involving such party and all of any part of
its assets; or

 
(c)  
any other transaction the consummation of which would reasonably be expected to
impede, interfere with, prevent or materially delay the Merger (any of (a), (b)
or (c) being a “Competing Transaction”),

 
provided, however that neither party shall be prohibited from considering,
discussing, negotiating or providing any information (including access to its
management) to a Third Party in respect of a bona fide unsolicited proposal to
the Dome Board of Directors or Metalline Board of Directors, as applicable, or
the Dome stockholders or Metalline stockholders, as applicable, that  the Dome
Board of Directors or Metalline Board of Directors, as applicable, has (i)
determined, in its good faith judgment (after having received the advice of a
financial advisor of internationally recognized reputation), that such proposal
or offer constitutes a Superior Proposal (as defined below), (ii) determined, in
its good faith judgment upon the receipt of advice of independent legal counsel
(who may be their regularly engaged independent legal counsel), that, in light
of such Superior Proposal, the furnishing of such information or entering into
discussions is required to comply with its fiduciary obligations to Dome and its
stockholders or Metalline and its stockholders, as applicable, under applicable
Law, (iii) provided written notice to the other party of its intent to furnish
information or enter into discussions with such person at least five (5)
business days prior to taking any such action, and (iv) obtained from such
person an executed confidentiality agreement on terms no less favorable than
those contained in the confidentiality agreement entered into with the other
party to this Agreement (it being understood that such confidentiality agreement
and any related agreements shall not include any provision calling for any
exclusive right to negotiate with such party or having the effect of prohibiting
it from satisfying its obligations under this Agreement).
 
 
10

--------------------------------------------------------------------------------


Except as set forth in this Section 4.8, neither the Dome Board of Directors (or
any committee thereof) nor the Metalline Board of Directors (or any committee
thereof) shall approve or recommend, or cause or permit Dome or Metalline, as
applicable, to enter into any letter of intent, agreement or obligation with
respect to, any Competing Transaction.  Notwithstanding the foregoing, if the
Dome Board of Directors or Metalline Board of Directors, as applicable,
determines, in its good faith judgment prior to receipt of approval of the
Merger and Merger Agreement or Share Issuance, as applicable from its
stockholders and after receipt of legal advice of independent legal counsel (who
may be regularly engaged independent legal counsel), that it is required to do
so to comply with its fiduciary obligations under applicable Law, the board of
directors may recommend a Superior Proposal, but only (i) after providing
written notice to the other party to this Agreement (a “Notice of Superior
Proposal”) advising it that the board of directors of such party has received a
Superior Proposal, specifying the material terms and conditions of such Superior
Proposal and identifying the person making such Superior Proposal and indicating
that the board of directors of such party intends to approve or recommend, or
cause or permit Dome or Metalline, as applicable, to enter into any letter of
intent, agreement or obligation with respect to the Superior Proposal and the
manner in which it intends (or may intend) to do so, and (ii) if the other party
does not, within five (5) business days of its receipt of the Notice of Superior
Proposal, make an offer that the board of directors determines, in its good
faith judgment (after having received the advice of a financial advisor of
internationally recognized reputation) to be at least as favorable to its
stockholders as such Superior Proposal.  During the period from a party’s (the
“Recipient”) receipt of the Notice of Superior Proposal until the end of such
five (5) business day period, the other party shall, if requested by the
Recipient, negotiate in good faith with the Recipient to revise this Agreement
so that the Competing Transaction that constituted a Superior Proposal no longer
constitutes a Superior Proposal.  Any disclosure that the Dome Board of
Directors or Metalline Board of Directors, as applicable, may be compelled to
make with respect to the receipt of a proposal or offer for a Competing
Transaction or otherwise in order to comply with its fiduciary obligations under
applicable Law or Rule 14d-9 or 14e-2 under the Exchange Act or to comply with
any other applicable Law, will not constitute a violation of this Agreement,
provided that such disclosure states that no action will be taken by such board
of directors in violation of this Section 4.8.  Neither party shall submit to
the vote of its stockholders any Competing Transaction, or propose to do so.
 
A “Superior Proposal” means an unsolicited written bona fide offer made by a
Third Party to consummate any of the following transactions:  (i) a merger,
consolidation, share exchange, business combination or other similar transaction
involving a party to this Agreement pursuant to which the stockholders of that
party immediately preceding such transaction would hold less than 50% of the
equity interest in the surviving or resulting entity of such transaction; or
(ii) the acquisition by any person or group (including by means of a tender
offer or an exchange offer or a two-step transaction involving a tender offer
followed with reasonable promptness by a cash-out merger involving a party to
this Agreement), directly or indirectly, of ownership of 100% of the then
outstanding shares of stock, in each case on terms (including conditions to
consummation of the contemplated transaction) that the board of directors of
such party determines, in its good faith judgment (after having received the
advice of independent legal counsel (who may be the party’s regularly engaged
independent legal counsel) and a financial advisor of internationally recognized
reputation), to be (A) more favorable to its stockholders than the Merger
(taking into account probability of closing and all other terms and conditions
of such proposal and this Agreement and any changes to the financial terms of
this Agreement proposed by the other party to this Agreement in response to such
offer or otherwise), and (B) reasonably capable of being completed taking into
account all legal, regulatory and other aspects of such and (ii) for which
financing, to the extent required, is then committed.
 
 
11

--------------------------------------------------------------------------------


Neither party shall release any third party from or waive any provision of any
confidentiality or standstill agreement to which it is a party.
 
4.9  Metalline Board.   Metalline shall take all such action as may be necessary
(i) to cause the number of directors comprising the Metalline Board as of the
Effective Time to be increased to seven (7), (ii) to cause Brian Edgar and one
other person designated by Dome (the “Dome Designated Directors”) to be
appointed to the Metalline Board as of the Effective Time, to serve until the
next annual election of directors of Metalline, provided that at least one of
the Dome Designated Directors is “independent” within the meaning of Section
803A of the NYSE Amex Company Guide, and (iii) immediately following the
Effective Time to cause Brian Edgar to be elected Chairman of the Metalline
Board.  In connection with such next annual election of directors of Metalline,
Metalline shall take all such action as may be necessary to include the Dome
Designated Directors as nominees for the Metalline Board recommended by the
Metalline Board for election by Metalline’s stockholders, with Brian Edgar to
serve as Chairman of the Metalline Board.
 
4.10  Listing.  Metalline shall promptly prepare and submit to the NYSE Amex and
the TSX Venture Exchange a listing application covering the shares of Metalline
Common Stock to be issued in the Merger and pursuant to Substitute Options and
Substitute Rights, and shall use its reasonable efforts to obtain, prior to the
Effective Time, approval for the listings/quotations of such Metalline Common
Stock, subject to official notice of issuance to NYSE and the TSX Venture
Exchange, as the case may be, and Dome shall cooperate with Metalline with
respect to such listing.
 
4.11  Takeover Statutes.  If any “control share acquisition”, “fair price”,
“moratorium” or other anti-takeover Law becomes or is deemed to be applicable to
Dome, Metalline, Merger Sub, the Merger or any other transaction contemplated by
this Agreement, then Dome, Metalline, Merger Sub, and their respective board of
directors shall grant such approvals and take such actions as are necessary so
that the transactions contemplated hereby may be consummated as promptly as
practicable on the terms contemplated hereby and otherwise act to render such
anti-takeover Law inapplicable to the foregoing.
 
 
12

--------------------------------------------------------------------------------


4.12  Further Assurances.  At and after the Effective Time, the officers and
directors of the Surviving Corporation shall be authorized to execute and
deliver, in the name and on behalf of Dome or Merger Sub, any deeds, bills of
sale, assignments or assurances and to take and do, in the name and on behalf of
Dome or Merger Sub, any other actions and things to vest, perfect or confirm of
record or otherwise in the Surviving Corporation any and all right, title and
interest in, to and under any of the rights, properties or assets of Dome
acquired or to be acquired by the Surviving Corporation as a result of, or in
connection with, the Merger.  Upon the terms and subject to the conditions of
this Agreement, each of the parties hereto shall (i) make promptly its
respective filings, and thereafter make any other required submissions, under
applicable Laws with respect to the Merger and the other transactions
contemplated hereby  and (ii) use its reasonable best efforts to take, or cause
to be taken, all appropriate action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws or otherwise to consummate
and make effective the Merger and the other transactions contemplated hereby,
including, without limitation, using its reasonable best efforts to obtain all
permits, consents, approvals, authorizations, qualifications and orders of
Governmental Authorities and parties to contracts with the Dome or Metalline or
their subsidiaries as are necessary for the consummation of the Merger and the
other transactions contemplated hereby.
 
4.13  Plan of Reorganization.  This Agreement is intended to constitute a “plan
of reorganization” within the meaning of section 1.368-2(g) of the income tax
regulations promulgated under the Code.  From and after the date of this
Agreement and until the Effective Time, each party hereto shall use its
reasonable best efforts to cause the Merger to qualify, and will not knowingly
take any action, cause any action to be taken, fail to take any action or cause
any action to fail to be taken which action or failure to act could prevent the
Merger from qualifying, as a reorganization within the meaning of Section 368(a)
of the Code.  Following the Effective Time, neither the Surviving Corporation,
Metalline nor any of their affiliates shall knowingly take any action, cause any
action to be taken, fail to take any action or cause any action to fail to be
taken, which action or failure to act could cause the Merger to fail to qualify
as a reorganization within the meaning of Section 368(a) of the Code.
 
4.14  Indemnification.  Metalline agrees that all rights to indemnification
existing as of the date of this Agreement for acts or omissions occurring on or
prior to the Effective Time in favor of the directors or officers of Dome as
provided in its articles of incorporation and by-laws or in written contracts in
effect on the date of this Agreement, shall survive the Merger and shall
continue in full force and effect until the earlier of the expiration of the
applicable statute of limitations with respect to any claims against directors
or officers of Dome arising out of such acts or omissions and the sixth
anniversary of the Effective Date.
 
ARTICLE 5
CONDITIONS
 
5.1  Conditions.  Completion of the Merger is subject to the fulfilment, or
waiver by the party entitled to the benefit of the condition, of the conditions
precedent set out in Schedule “C” hereto.  The parties hereto will use all
reasonable commercial efforts to satisfy or cause to be satisfied all the
conditions precedent that are set forth in Schedule “C”, and will use all
commercially reasonable efforts to complete the Merger as promptly as possible.
 
13

--------------------------------------------------------------------------------


 
ARTICLE 6
TERMINATION
 
6.1  Termination.  This Agreement may be terminated:
 
(a)  
by the mutual consent of Dome and Metalline (without the need for any action on
the part of their respective stockholders);

 
(b)  
by Dome upon written notice to Metalline if (i) the Metalline Board shall have
failed to recommend or has withdrawn or modified or changed in a manner adverse
to Dome its approval or recommendation of the Share Issuance, (ii) the Metalline
Board shall have approved or recommended a Superior Proposal, or (iii) the
Merger is not submitted for the approval of Metalline stockholders by May 15,
2010;

 
(c)  
by Metalline upon written notice to Dome if: (i) the Dome Board shall have
failed to recommend or has withdrawn or modified or changed in a manner adverse
to Metalline its approval or recommendation of the Merger, (ii) the Dome Board
shall have approved or recommended a Superior Proposal, (iii) the Merger is not
submitted for the approval of Dome stockholders by May 15, 2010;

 
(d)  
by Metalline upon written notice to Dome in order to enter into a definitive
written agreement with respect to a Superior Proposal, subject to compliance
with Section 4.8 and the payment of the Break Fee required to be paid pursuant
to Section 6.2;

 
(e)  
by Dome upon written notice to Metalline in order to enter into a definitive
written agreement with respect to a Superior Proposal, subject to compliance
with Section 4.8 and the payment of the Break Fee required to be paid pursuant
to Section 6.3;

 
(f)  
by Dome if the Metalline stockholders shall not have approved the Share Issuance
by the requisite vote at the Metalline Stockholder Meeting;

 
(g)  
by Metalline if the Dome stockholders shall not have approved the Merger by the
requisite vote at the Dome Stockholder Meeting;

 
(h)  
upon notice by one party to the other:

 
(i)  
if the Metalline Private Placement has not been completed on or before December
23, 2009 or the Dome Private Placement has not been completed on or before
January 10, 2010; or

 
(ii)  
if the Merger has not been completed by May 30, 2010, except that the right to
terminate this Agreement under this Section 6.1(h)(ii) shall not be available to
any party whose failure to fulfil any of its obligations has been a significant
cause of, or resulted in, the failure of the Merger to be completed by May 30,
2010; or

 
 
14

--------------------------------------------------------------------------------


(iii)  
if there shall be passed any Law or regulation that makes consummation of the
transaction contemplated herein illegal or otherwise prohibited or if any
injunction, order or decree enjoining Dome or Metalline from consummating the
transactions contemplated herein is entered and such injunction, order or decree
has become final and without right of appeal;

 
(i)  
upon notice by Dome to Metalline if any condition for the benefit of Dome set
forth in Schedule C hereto (including mutual conditions) has not been satisfied
or waived by Dome; or

 
(j)  
upon notice by Metalline to Dome if any condition for the benefit of Metalline
set forth in Schedule C hereto (including mutual conditions) has not been
satisfied or waived by Metalline.

 
6.2  Metalline Termination Fee.  In the event:
 
(a)  
Dome shall terminate this Agreement pursuant to Section 6.1(b);

 
(b)  
Metalline shall terminate this Agreement pursuant to Section 6.1(d); or

 
(c)  
Dome shall terminate this Agreement pursuant to Section 6.1(f) and (i) a bona
fide unsolicited proposal for a Competing Transaction has been made by any
person other than Dome prior to the Metalline Stockholder Meeting and not
withdrawn and (ii) either (x) a Competing Transaction is consummated, after the
date hereof and prior to the expiration of twelve months following the
termination of this Agreement or (y) Metalline enters into a definitive
agreement with respect to a Competing Transaction after the date hereof and
prior to the expiration of twelve months following the termination of this
Agreement, and thereafter consummates such transaction,

 
then in any such case Metalline shall pay to Dome a fee of US$964,000 (the
“Break Fee”).  It is agreed by the parties that the Break Fee represents
liquidated damages and a pre-estimate of the damages Dome will suffer or incur
as a result of the event giving rise to such damages and the non-completion of
the transaction contemplated herein.
 
6.3  Dome Termination Fee.  In the event:
 
(a)  
Metalline shall terminate this Agreement pursuant to Section 6.1(c);

 
(b)  
Dome shall terminate this Agreement pursuant to Section 6.1(e); or

 
(c)  
Metalline shall terminate this Agreement pursuant to Section 6.1(g) and (i) a
bona fide unsolicited proposal for a Competing Transaction has been made by any
person other than Metalline prior to the Dome Stockholder Meeting and not
withdrawn and (ii) either (x) a Competing Transaction is consummated, after the
date hereof and prior to the expiration of twelve months following the
termination of this Agreement or (y) Dome enters into a definitive agreement
with respect to a Competing Transaction after the date hereof and prior to the
expiration of twelve months following the termination of this Agreement, and
thereafter consummates such transaction,

 
 
15

--------------------------------------------------------------------------------


then in any such case Dome shall pay to Metalline the Break Fee.  It is agreed
by the parties that the Break Fee represents liquidated damages and a
pre-estimate of the damages Metalline will suffer or incur as a result of the
event giving rise to such damages and the non-completion of the transaction
contemplated herein.
 
6.4  Agents’ Fee.
 
(a)  
If this Agreement is terminated and a Break Fee is payable by either Dome or
Metalline, such party shall pay to the Agents a fee equal to 50% of the Agency
Fee, together with the Agents’ Expenses.

 
(b)  
If this Agreement is terminated as a result of the failure of either Dome or
Metalline to obtain approval of its stockholders of this Agreement or the Share
Issuance, as applicable, regardless of whether a Break Fee is payable, such
party shall pay to the Agents a fee equal to 50% of the Agency Fee plus the
Agents’ Expenses incurred to the date of the termination of this Agreement.

 
(c)  
If this Agreement is terminated as a result of the failure of both Dome and
Metalline to obtain the requisite approval of their respective stockholders and
no Break Fee is payable by either party, then Dome and Metalline shall pay,
shared equally between them, to the Agents a fee equal to 50% of the Agency Fee
plus the Agents’ Expenses incurred to the date of the termination of this
Agreement.

 
ARTICLE 7
GENERAL
 
7.1  Definitions.  For purposes of this Agreement, the following terms will have
the following meanings when used herein with initial capital letters:
 
“Agency Fee” has the meaning assigned to it in the Engagement Letter.
 
“Agents” has the meaning assigned to it in Section 1.1.
 
“Agents’ Expenses” has the meaning assigned to it in the Engagement Letter.
 
“Agreement” has the meaning assigned to it in the Recital.
 
“Book-Entry Shares” has the meaning assigned to it in Section 3.2(a).
 
“Break Fee” has the meaning assigned to it in Section 6.2.
 
 
16

--------------------------------------------------------------------------------


“Closing” has the meaning assigned to it in Section 2.2.
 
“Closing Date” has the meaning assigned to it in Section 2.2.
 
“Certificate” has the meaning assigned to it in Section 3.1(c).
 
“Certificate of Merger” has the meaning assigned to it in Section 2.3.
 
“Competing Transaction” has the meaning assigned to it in Section 4.7(c).
 
“Confidentiality Agreement” has the meaning assigned to it in Section 7.5.
 
“Cormark” has the meaning assigned to it in Section 1.1.
 
“Cormark Fee” has the meaning assigned to it in Section 6.4.
 
“DGCL” has the meaning assigned to it in Section 2.1.
 
“Dissenting Shares” has the meaning assigned to it in Section 3.3.
 
“Dome” has the meaning assigned to it in the Recital.
 
“Dome Documents” has the meaning assigned to it in Schedule “A”(n).
 
“Dome Private Placement” has the meaning assigned to it in Section 1.1.
 
“Effective Time” has the meaning assigned to it in Section 2.3.
 
“Engagement Letter” means the engagement letter entered into by Dome and Cormark
with respect to the Dome Private Placement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Agent” has the meaning assigned to it in Section 3.2(a).
 
“Exchange Fund” has the meaning assigned to it in Section 3.2(a).
 
“Expenses” has the meaning assigned to it in Section 6.4.
 
“Governmental Authority” has the meaning assigned to it in Schedules “A”(i) and
“B”(i).
 
“Law” means any federal, national, supranational, state, provincial, local or
similar constitution, statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).
 
“Merger” has the meaning assigned to it in Section 2.1.
 
17

--------------------------------------------------------------------------------


 
“Merger Sub” has the meaning assigned to it in the Recital.
 
“Merger Consideration” has the meaning assigned to it in Section 3.1.
 
“Metalline” has the meaning assigned to it in the Recital.
 
“Metalline Documents” has the meaning assigned to it in Schedule “A”(p).
 
“Metalline Private Placement” has the meaning assigned to it in Section 1.2.
 
“Notice of Superior Proposal” has the meaning assigned to it in Section 4.7.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.
 
“Recipient” has the meaning assigned to it in Section 4.7.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Share” and “Shares” have the meaning assigned to them in Section 3.1(a).
 
“Surviving Corporation” has the meaning assigned to it in Section 2.1.
 
“Superior Proposal” has the meaning assigned to it in Section 4.7.
 
“Third Party” has the meaning assigned to it in Section 4.7.
 
7.2  Binding Agreement.  This Agreement shall be binding upon and shall enure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
 
7.3  Time.  Time is of the essence of this Agreement.
 
7.4  Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Colorado.
 
7.5  Waiver of Jury Trial.  Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby.
 
7.6  Confidentiality.  Metalline and Dome acknowledge and confirm that they
shall continue to be bound by the terms of the confidentiality agreement (the
“Confidentiality Agreement”) dated October 2, 2009 entered into between
Metalline and Dome in respect of the Merger.  Neither Metalline nor Dome shall
make any public announcement concerning the Merger or related negotiations
without the other party’s prior written approval, except as may be required by
Law or rule of any stock exchange or quotation system.  If such an announcement
is required by Law or rule of any stock exchange or quotation system, the party
required to make the announcement shall inform the other party of the contents
of the announcement proposed to be made and shall use its reasonable efforts to
obtain the other party’s approval for the announcement, which approval may not
be unreasonably withheld.
 
 
18

--------------------------------------------------------------------------------


7.7  Interpretation; Construction.
 
(a)  
The table of contents and headings herein are for convenience of reference only,
do not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section, Exhibit or Schedule, such reference shall be to
a Section of, Exhibit to or Schedule of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” A reference in this Agreement to $ or dollars is to U.S. dollars.
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  References to “this Agreement” shall
include the disclosure letter delivered with this Agreement.

 
(b)  
The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 
7.8  Notice. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt), (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
7.8):
 
If to Metalline or Merger Sub, to:
 
Metalline Mining Company
1330 E. Margaret Avenue
Coeur d’Alene, Idaho 83815
 
Facsimile: 208-665-0041
Email: metalin@roadrunner.com
Attention:  Merlin Bingham, President
 

 
 
19

--------------------------------------------------------------------------------


with a copy (which will not constitute notice to Metalline or Merger Sub) to:
 
Burns Figa & Will, PC
6400 S. Fiddlers Green Circle, Suite 1000
Greenwood Village, CO 80111
 
Facsimile: 303796 2626
Email: tmehringer@bfw-law.com
Attention: Theresa M. Mehringer
 
If to Dome, to:
 
Dome Ventures Corporation
Suite 2200, 885 West Georgia Street
Vancouver, BC  V6C 3E8:
 
Facsimile:
Email: rand@randedgar.com and edgar@randedgar.com
Attention: Bill Rand and Brian Edgar
 
with a copy (which will not constitute notice to Dome) to:
 
Blake, Cassels & Graydon LLP
595 Burrard Street
Vancouver, BC V7X 1L3
Facsimile: 604 631 3309
Email:  peter.ocallaghan@blakes.com
Attention: Peter J. O’Callaghan

 
or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
 
7.9  Entire Agreement.  This Agreement (including the Exhibits to this
Agreement), the disclosure letter to be delivered with this Agreement and the
Confidentiality Agreement constitute the entire agreement among the parties with
respect to the subject matter of this Agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties to this
Agreement with respect to the subject matter of this Agreement. In the event of
any inconsistency between the statements in the body of this Agreement, the
Confidentiality Agreement, the disclosure letter (other than an exception
expressly set forth as such  disclosure letter), the statements in the body of
this Agreement will control.
 
7.10  Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
20

--------------------------------------------------------------------------------


7.11  Assignment.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither party may assign its rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.
 
7.12  Remedies.  Except as otherwise provided in this Agreement, any and all
remedies expressly conferred upon a party to this Agreement will be cumulative
with, and not exclusive of, any other remedy contained in this Agreement, at Law
or in equity. The exercise by a party to this Agreement of any one remedy will
not preclude the exercise by it of any other remedy.
 
7.13  Specific Performance.  The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breached of this Agreement or to
enforce specifically the performance of the terms and provisions hereof in any
federal court located in the State of Delaware or any Delaware state court, in
addition to any other remedy to which they are entitled at Law or in equity.
 
7.14  Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than Section 4.10 (which is intended to be for the benefit of
the persons covered thereby and may be enforced by such persons).
 
7.15  Counterparts.  This Agreement may be signed in one or more counterparts,
originally or by facsimile, each such counterpart taken together will form one
and the same agreement.
 


 
 
 
 
21
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Dome, Metalline and Merger Sub have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
 


 
DOME VENTURES CORPORATION

 
 
Per:        /s/ Brian D. Edgar        
Name:   Brian D. Edgar
Title:     President and CEO
 


 
METALLINE MINING COMPANY
 
 
Per:             /s/ Merlin Bingham        
Name:         Merlin Bingham
Title:           President and Chairman of the Board
 


 
METALLINE MINING DELAWARE INC.
 
 
Per:           /s/ Merlin Bingham
Name:       Merlin Bingham
Title:         President
 
22


--------------------------------------------------------------------------------



 
SCHEDULE “A”

 
Representations and Warranties of Dome
 
Dome represents and warrants to Metalline as follows:
 
(a)  
Dome is a corporation duly organized and validly existing under the laws of the
State of Delaware and:

 
(i)  
it is a “reporting issuer” within the meaning of the securities laws of the
Provinces of British Columbia and Alberta and is not in material default of its
continuous disclosure obligations under any applicable securities laws;

 
(ii)  
is in good standing; and

 
(iii)  
its common shares are listed on, and it is not in material default of any rule
or policy of the TSX-V,

 
(b)  
the shares of Dome Common Stock are and have been “held of record” (within the
meaning of Rule 12g5-1 under the Exchange Act) by fewer than 500 persons; and
prior to completion of the Dome Private Placement Dome’s total assets do not
exceed $10 million.

 
(c)  
each of the subsidiaries of Dome is a corporation duly organized and validly
existing and in good standing under the Laws of its jurisdiction of
Incorporation and is in good standing;

 
(d)  
as of the date hereof:

 
(i)  
the authorized capital of Dome consists of 100,000,000 shares of Dome Common
Stock and 50,000,000 shares of preferred stock, par value $0.001 per share.  As
of November 6, 2009, 18,699,513 shares of Dome Common Stock and nil preferred
shares in the capital of Dome were issued and outstanding; and

 
 
 

--------------------------------------------------------------------------------


(ii)  
Dome has options, warrants or other convertible securities issued or outstanding
as set out in Exhibit 1 hereto;

 
(e)  
immediately prior to the Effective Time, Dome will have 20,349,513 common shares
issued and outstanding1 and an additional 28,911,111 shares reserved for
issuance at the Effective Time upon conversion of the Special Warrants issued
pursuant to the Dome Private Placement.  Warrants to acquire an additional
2,300,000 Dome shares will be exchanged at the Effective Time for warrants to
acquire Metalline Common Stock pursuant to Section 3.7.

 
(f)  
the Dome Board, by resolutions duly adopted at a meeting duly called and held
and not subsequently rescinded or modified in any way, has duly (i) determined
that this Agreement and the Merger are fair to and in the best interests of the
Company and its stockholders, (ii) approved this Agreement and the Merger and
declared their advisability, and (iii) recommended that the stockholders of the
Company approve and adopt this Agreement and approve the Merger and directed
that this Agreement and the transactions contemplated hereby be submitted for
consideration by the Company’s stockholders at the Company Stockholders’
Meeting.

 



--------------------------------------------------------------------------------

 
1 Assumes the exercise of all Dome Options outstanding as of the date
hereof.  This number may change based on the actions of the holders of the Dome
Options.
 
 
 
2

--------------------------------------------------------------------------------


(g)  
Dome has all necessary corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby; the execution and delivery of this Agreement
by Dome and the consummation by Dome of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action, and no
other corporate proceedings on the part of Dome are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby (other than,
with respect to the Merger, the approval and adoption of this Agreement by the
holders of a majority of the then-outstanding shares of Metalline Common Stock
and the filing and recordation of appropriate merger documents as required by
the DGCL); this Agreement has been duly and validly executed and delivered by
Dome and, assuming the due authorization, execution and delivery by Metalline
and Merger Sub, constitutes a legal, valid and binding obligation of Dome,
enforceable against Dome in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency (including, without limitation, all Laws
relating to fraudulent transfers), reorganization, moratorium or similar Laws
affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at Law or
in equity); the Dome Board has approved this Agreement and the transactions
contemplated hereby and such approvals are sufficient so that the restrictions
on business combinations set forth in Section 203(a) of the DGCL shall not apply
to the Merger or any of the Transactions.  To the knowledge of Dome, no other
state takeover statute is applicable to the Merger or the other transactions
contemplated by this Agreement;

 
(h)  
neither the execution and delivery of this Agreement nor the consummation of the
Merger will conflict with, result in a breach of or accelerate the performance
required by any agreement to which Dome is a party, or any Law, rules or
regulations to which Dome or any of its subsidiaries or properties is subject;

 
(i)  
there are no undisclosed actions, suits or proceedings, pending or, to the
knowledge of Dome, threatened against Dome or its subsidiaries at Law or in
equity, or by any federal, provincial, state, municipal or other governmental
department, commission, board, bureau or agency, domestic or foreign
(“Governmental Authority”), and Dome is not aware of any existing grounds on
which any action, suit or proceeding might be commenced with any reasonable
likelihood of success;

 
(j)  
the audited consolidated financial statements of Dome for the year ended
September 30, 2008 and the interim periods thereafter have been prepared in
accordance with generally accepted accounting principles, are true, correct and
complete in all material respects and present fairly the financial condition of
Dome as at the end of such periods;

 
(k)  
Dome is not subject to any cease trade or other order of any applicable stock
exchange or securities regulatory authority and, to the knowledge of Dome, no
investigation or other proceedings involving Dome which may operate to prevent
or restrict trading of any securities of Dome are currently in progress or
pending before any applicable stock exchange or securities regulatory authority;

 
 
 
 
3

--------------------------------------------------------------------------------


(l)  
Dome does not have any material liability or obligation, whether accrued,
absolute, contingent or otherwise, not reflected in its latest
publicly-disclosed financial statements;

 
(m)  
there is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of Dome, threatened against Dome
before any court, regulatory or administrative agency or tribunal;

 
(n)  
Dome has filed with the securities regulatory authorities, stock exchanges and
all applicable self-regulatory authorities a true and complete copy of all
forms, reports, schedules, statements, certifications, material change reports
and other documents required to be filed by it (such forms, reports, schedules,
statements, certifications and other documents, including any schedules included
therein, are referred to in this subsection as the “Dome Documents”).  The Dome
Documents, at the time filed or, if amended, as of the date of such amendment:
(i) did not contain any misrepresentation (as defined or interpreted by
securities regulatory authorities) and did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, not misleading; and (ii) complied in all material respects with
the requirements of applicable securities legislation and the rules, policies
and instruments of all securities regulatory authorities having jurisdiction
over Dome, except where such non-compliance has not had and would not reasonably
be expected to have a material adverse effect on Dome.  Dome has not filed any
confidential material change or other report or other document with any
securities regulatory authorities or stock exchange or other self-regulatory
authority which at the date hereof remains confidential;

 
(o)  
each of Dome and its subsidiaries is not, and as at closing, will not be, in
default or in breach of any material contract, agreement or like commitment;

 
(p)  
Dome and its subsidiaries have good and marketable title to all of the material
property or assets thereof to the extent described in the Dome Documents, free
of all mortgages, liens, charges, pledges, security interests, encumbrances,
claims or demands whatsoever, other than those described in the Dome Documents,
and no other property rights are necessary for the conduct of the business of
Dome and its subsidiaries as currently conducted or contemplated to be
conducted, Dome knows of no claim or basis for any claim that might or could
adversely affect the right thereof to use, transfer or otherwise exploit such
property rights, and except as disclosed in the Dome Documents, neither Dome nor
any of its subsidiaries has any responsibility or obligation to pay any
commission, royalty, licence fee or similar payment to any person with respect
to the property rights thereof;

 
 
 
 
4

--------------------------------------------------------------------------------


(q)  
each of Dome and its subsidiaries holds either freehold title, mining leases,
mining claims, mining concessions, mining applications or participating
interests or other conventional property or proprietary interests or rights,
recognized in the jurisdiction in which a particular property is located, in
respect of the ore bodies and minerals located in properties in which Dome and
its subsidiaries currently conduct business or propose to conduct business under
valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, sufficient to permit Dome and its
subsidiaries to explore, mine, sell and exploit the minerals related thereto,
Dome and its subsidiaries have all necessary surface rights, access rights and
other necessary rights and interest relating to the properties on which Dome and
its subsidiaries currently conduct business or propose to conduct business as
are appropriate in view of the rights and interest therein of Dome and its
subsidiaries, with only such exceptions as do not materially interfere with the
use made by Dome and its subsidiaries of the rights or interests so held and
each of the proprietary interests or rights and each of the documents,
agreements and instruments and obligations relating thereto referred to above is
currently in good standing in the name of Dome and its subsidiaries;

 
(r)  
any and all of the agreements and other documents and instruments pursuant to
which Dome and its subsidiaries hold their property and assets (including any
interest in, or right to earn an interest in, any property), directly or
indirectly, are valid and subsisting agreements, documents or instruments in
full force and effect, enforceable in accordance with the terms thereof, and
none of Dome or its subsidiaries is in default of any of the material provisions
of any such agreements, documents or instruments nor has any such default been
alleged, and such properties and assets are in good standing under the
applicable statutes and regulations of the jurisdictions in which they are
situated, and there has been no material default under any lease, licence or
claim pursuant to which Dome or its subsidiaries derive an interest in such
property or assets and all taxes required to be paid with respect to such
properties and assets to the date hereof have been paid.  The interests of, or
rights of Dome and its subsidiaries to earn an interest in, any property are not
subject to any right of first refusal, purchase, acquisition, back-in or other
similar rights which are not disclosed in the Dome Documents;

 
(s)  
all mining activities of Dome and its subsidiaries have been conducted in all
material respects in accordance and compliance with good mining and engineering
practices and all applicable material workers’ compensation and health and
safety and workplace Laws, regulations and policies have been complied with in
all material respects;

 
(t)  
each of Dome and its subsidiaries has conducted and is conducting its business
in compliance in all material respects with all applicable environmental
protection legislation, regulations or by-laws or other similar Laws, by-laws,
rules and regulations or other lawful requirements of each jurisdiction in which
its business is carried; and

 
 
 
 
 
5

--------------------------------------------------------------------------------


 
 
 
(u)  
no regulatory authority having jurisdiction has issued any order preventing or
suspending trading of any currently outstanding securities of Dome.

 


 
 
 
 
 
 
6
 

--------------------------------------------------------------------------------


 
SCHEDULE “B”

 
Representations and Warranties of Metalline and Merger Sub
 
Metalline and Merger Sub each represent and warrant to Dome as follows subject
to the disclosure schedule delivered to Dome herewith:
 
(a)  
Metalline is a corporation duly organized and validly existing under the laws of
the State of Nevada and:

 
(i)  
it is not in material default of its continuous disclosure obligations under any
applicable securities laws;

 
(ii)  
it is in good standing; and

 
(iii)  
its common shares are listed on, and Metalline is not in material default of any
rule or policy of the NYSE Amex;

 
(b)  
each of the subsidiaries of Metalline is a corporation duly organized and
validly existing and in good standing under the laws of its jurisdiction of
incorporation and is in good standing;

 
(c)  
as of the date hereof:

 
(i)  
the authorized capital of Metalline consists of 160,000,000 shares of common
stock.  As of November 6, 2009, 48,834,429 shares of common stock in the capital
of Metalline were issued and outstanding;

 
(ii)  
Metalline has options, warrants or other convertible securities issued or
outstanding as set out in Exhibit 1 hereto; and

 
(iii)  
the authorized capital of Merger Sub consists of 1,000 shares of common
stock.  As of the date of this Agreement, 100 shares of common stock in the
capital of Merger Sub were issued and outstanding; and

 
(iv)  
Merger Sub has no options, warrants or other convertible securities issued or
outstanding;

 
(d)  
The Metalline Board has taken all necessary action so that none of the execution
or delivery of this Agreement or the Metalline Voting Agreements, the
consummation of the Merger, the purchase of shares of Metalline Common Stock or
the consummation of any other transaction contemplated hereby will result in (i)
the occurrence of a Triggering Event pursuant to the Metalline Rights Agreement
or (ii) the rights issued pursuant to the Metalline Rights Agreement becoming
evidenced by, and transferable pursuant to, certificates separate from the
certificates representing shares of Metalline Common Stock.

 
 
 

--------------------------------------------------------------------------------


(e)  
the common stock of Metalline issuable pursuant to the Merger will, upon their
issuance, be validly issued and outstanding, fully paid and non-assessable
common shares of Metalline and will form part of a class of shares that is
listed and posted for trading on the NYSE Amex and at the Effective Time will be
listed and posted for trading on the TSX Venture Exchange;

 
(f)  
the Metalline Board, by resolutions duly adopted at a meeting duly called and
held and not subsequently rescinded or modified in any way, has duly (i)
determined that this Agreement, the Merger and the Share Issuance are fair to
and in the best interests of Metalline and its stockholders, (ii) approved this
Agreement, the Merger and the Share Issuance, and (iii) recommended that the
stockholders of Metalline approve the Share Issuance and directed that the Share
Issuance be submitted for consideration by Metalline’s stockholders at the
Metalline Stockholders’ Meeting.

 
(g)  
each of Metalline and Merger Sub has all necessary corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby; the execution and delivery
of this Agreement by Metalline and Merger Sub and the consummation by Metalline
and Merger Sub of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of Metalline or Merger Sub are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other
than, with respect to the Share Issuance, the approval of the Share Issuance by
a majority of the votes cast with respect to the Share Issuance at the Metalline
Stockholders’ Meeting, and with respect to the Merger, the filing and
recordation of appropriate merger documents as required by the DGCL); this
Agreement has been duly and validly executed and delivered by Metalline and
Merger Sub and, assuming due authorization, execution and delivery by Dome,
constitutes a legal, valid and binding obligation of each of Metalline and
Merger Sub, enforceable against each of Metalline and Merger Sub in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at Law or in equity);

 
(h)  
neither the execution and delivery of this Agreement nor the consummation of the
Merger will conflict with, result in a breach of or accelerate the performance
required by any agreement to which Metalline or any of its subsidiaries is a
party, or any Law, rules or regulations to which Metalline or any of its
subsidiaries or properties is subject;

 
(i)  
all consents, approvals, permits, authorizations or filings as may be required
for the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been or will, prior to closing, be made or
obtained, as applicable;

 
 
2

--------------------------------------------------------------------------------


(j)  
each of Metalline and its subsidiaries has conducted and is conducting its
business in material compliance with all applicable laws and regulations of each
jurisdiction in which it carries on business and has not received a notice of
non-compliance, nor knows of, nor has reasonable grounds to know of, any facts
that could give rise to a notice of non-compliance with any such laws,
regulations or permits;

 
(k)  
there are no undisclosed actions, suits or proceedings, pending or, to the
knowledge of Metalline, threatened against Metalline or its Subsidiaries, at Law
or in equity, or by any federal, provincial, state, municipal or other
governmental department, commission, board, bureau or agency, domestic or
foreign (“Governmental Authority”), and Metalline is not aware of any existing
grounds on which any action, suit or proceeding might be commenced with any
reasonable likelihood of success;

 
(l)  
the audited consolidated financial statements of Metalline for the year ended
October 31, 2008 and the interim periods thereafter have been prepared in
accordance with generally accepted accounting principles (except as required to
comply with SEC reporting obligations), are true, correct and complete in all
material respects and present fairly the financial condition of Metalline as at
the end of such periods;

 
(m)  
Metalline is not subject to any cease trade or other order of any applicable
stock exchange or securities regulatory authority and, to the knowledge of
Metalline, no investigation or other proceedings involving Metalline which may
operate to prevent or restrict trading of any securities of Metalline are
currently in progress or pending before any applicable stock exchange or
securities regulatory authority;

 
(n)  
Metalline does not have any material liability or obligation, whether accrued,
absolute, contingent or otherwise, not reflected in its latest
publicly-disclosed financial statements;

 
(o)  
there is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of Metalline, threatened against
Metalline before any court, regulatory or administrative agency or tribunal;

 
 
3

--------------------------------------------------------------------------------


(p)  
Metalline has filed with the securities regulatory authorities, stock exchanges
and all applicable self-regulatory authorities a true and complete copy of all
forms, reports, schedules, statements, certifications, material change reports
and other documents required to be filed by it (such forms, reports, schedules,
statements, certifications and other documents, including any schedules included
therein, are referred to in this subsection as the “Metalline Documents”).  The
Metalline Documents, at the time filed or, if amended, as of the date of such
amendment: (i) did not contain any misrepresentation (as defined or interpreted
by securities regulatory authorities) and did not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made, not misleading; and (ii) complied in all material respects with
the requirements of applicable securities legislation and the rules, policies
and instruments of all securities regulatory authorities having jurisdiction
over Metalline, except where such non-compliance has not had and would not
reasonably be expected to have a material adverse effect on
Metalline.  Metalline has not filed any confidential material change or other
report or other document with any securities regulatory authorities or stock
exchange or other self-regulatory authority which at the date hereof remains
confidential;

 
(q)  
each of Metalline and its subsidiaries is not, and as at closing, will not be,
in default or in breach of any material contract, agreement or like commitment;

 
(r)  
Metalline and its subsidiaries have good and marketable title to all of the
material property or assets thereof to the extent described in the Metalline
Documents, free of all mortgages, liens, charges, pledges, security interests,
encumbrances, claims or demands whatsoever, other than those described in the
Metalline Documents, and no other property rights are necessary for the conduct
of the business of Metalline and its subsidiaries as currently conducted or
contemplated to be conducted, Metalline knows of no claim or basis for any claim
that might or could adversely affect the right thereof to use, transfer or
otherwise exploit such property rights, and except as disclosed in the Metalline
Documents, neither Metalline nor any of its subsidiaries has any responsibility
or obligation to pay any commission, royalty, licence fee or similar payment to
any person with respect to the property rights thereof;

 
(s)  
each of Metalline and its subsidiaries holds either freehold title, mining
leases, mining claims, mining concessions, mining applications or participating
interests or other conventional property or proprietary interests or rights,
recognized in the jurisdiction in which a particular property is located, in
respect of the ore bodies and minerals located in properties in which Metalline
and its subsidiaries currently conduct business or propose to conduct business
under valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, sufficient to permit Metalline and its
subsidiaries to explore, mine, sell and exploit the minerals related thereto,
Metalline and its subsidiaries have all necessary surface rights, access rights
and other necessary rights and interest relating to the properties on which
Metalline and its subsidiaries currently conduct business or propose to conduct
business as are appropriate in view of the rights and interest therein of
Metalline and its subsidiaries, with only such exceptions as do not materially
interfere with the use made by Metalline and its subsidiaries of the rights or
interests so held and each of the proprietary interests or rights and each of
the documents, agreements and instruments and obligations relating thereto
referred to above is currently in good standing in the name of Metalline and its
subsidiaries;

 
 
4

--------------------------------------------------------------------------------


(t)  
any and all of the agreements and other documents and instruments pursuant to
which Metalline and its subsidiaries hold their property and assets (including
any interest in, or right to earn an interest in, any property), directly or
indirectly, are valid and subsisting agreements, documents or instruments in
full force and effect, enforceable in accordance with the terms thereof, and
none of Metalline or its subsidiaries is in default of any of the material
provisions of any such agreements, documents or instruments nor has any such
default been alleged, and such properties and assets are in good standing under
the applicable statutes and regulations of the jurisdictions in which they are
situated, and there has been no material default under any lease, licence or
claim pursuant to which Metalline or its subsidiaries derive an interest in such
property or assets and all taxes required to be paid with respect to such
properties and assets to the date hereof have been paid. The interests of, or
rights of Metalline and its subsidiaries to earn an interest in, any property
are not subject to any right of first refusal, purchase, acquisition, back-in or
other similar rights which are not disclosed in the Metalline Documents;

 
(u)  
all mining activities of Metalline and its subsidiaries have been conducted in
all material respects in accordance and compliance with good mining and
engineering practices and all applicable material workers’ compensation and
health and safety and workplace laws, regulations and policies have been
complied with in all material respects;

 
(v)  
each of Metalline and its subsidiaries has conducted and is conducting its
business in compliance in all material respects with all applicable
environmental protection legislation, regulations or by-laws or other similar
laws, by-laws, rules and regulations or other lawful requirements of each
jurisdiction in which its business is carried;

 
(w)  
no regulatory authority having jurisdiction has issued any order preventing or
suspending trading of any currently outstanding securities of Metalline; and

 
(x)  
Merger Sub has not conducted any business prior to the date hereof and has, and
at the Effective Time will have, no assets liabilities or obligations of any
nature other than those incident to its formation and pursuant to this Agreement
and the Merger.

 


5

--------------------------------------------------------------------------------



SCHEDULE “C”
Mutual Conditions
 
The obligations of Dome and Metalline to complete the Merger will be subject to
the following conditions precedent:
 
(a)  
the completion of the Dome Private Placement in accordance with the terms set
out herein;

 
(b)  
the completion of the Metalline Private Placement in accordance with the terms
set out herein;

 
(c)  
this Agreement shall have been approved and adopted by the requisite affirmative
vote of the stockholders of Dome in accordance with the DGCL and Dome’s
Certificate of Incorporation;

 
(d)  
the Share Issuance shall have been approved by the requisite affirmative vote of
the stockholders of Metalline in accordance with the rules and regulations of
the NYSE Amex, the laws of the State of Nevada and Metalline’s Articles of
Incorporation;

 
(e)  
The shares of Metalline Common Stock to be issued in the Merger shall have been
authorized for listing on the NYSE Amex;

 
(f)  
receipt of all required consents and approvals to the Merger;

 
(g)  
The Registration Statement shall have been declared effective by the SEC under
the Securities Act and no stop order suspending the effectiveness of the
Registration Statement shall have been issued by the SEC and no proceeding for
that purpose shall have been initiated by the SEC; and

 
(h)  
no provision of any applicable Law shall be in effect, and no judgment,
injunction, order or decree shall have been entered since the date of this
Agreement and shall be in effect, that makes the Merger illegal or otherwise
restrains, enjoins or otherwise prohibits the consummation of the Merger, except
where the violation of such Law, judgment, injunction, order or decree that
would occur if the Merger were consummated would not have a material adverse
effect on Dome or a material adverse effect on Metalline.

 
Additional Conditions to the Obligations of Metalline
 
Metalline’s obligations to complete the Merger will be subject to the following
conditions precedent:
 
(a)  
the representations and warranties of Dome in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and at the
time of closing of the Merger,

 
 

--------------------------------------------------------------------------------


 
(b)  
Dome shall have complied and duly performed in all material respects with its
covenants in this Agreement;

 
(c)  
the board of directors of Dome shall have adopted all necessary resolutions, and
all other necessary corporate action shall have been taken by Dome and its
subsidiaries to permit the completion of the Merger; and

 
(d)  
there shall have been no adverse material change in the business and affairs of
Dome, or any event, occurrence or development which would materially and
adversely affect the ability of Dome to complete the Merger.

 
Additional Conditions to the Obligations of Dome
 
Dome’s obligation to complete the Merger will be subject to the following
conditions precedent:
 
(e)  
the representation and warranties of Metalline in this Agreement shall be true
and correct in all material aspects as of the date of this Agreement and at the
time of closing of the Merger;

 
(f)  
Metalline shall have complied and duly performed in all material respects with
its covenants in this Agreement;

 
(g)  
the board of directors of Metalline shall have adopted all necessary
resolutions, and all other necessary corporate action shall have been taken by
Metalline and its subsidiaries to permit the completion of the Merger;

 
(h)  
the approval for listing on the TSX-V of the Metalline shares, including those
to be issued pursuant to the Merger; and

 
(i)  
there shall have been no adverse material change in the business and affairs of
Metalline, or any event, occurrence, or development which could materially and
adversely affect the ability of Metalline to complete the Merger.

 


2

--------------------------------------------------------------------------------


SCHEDULE “D”
 
Except as disclosed in the disclosure schedule attached hereto, each of Dome and
Metalline agrees that from the date hereof until completion of the Merger or
termination of this Agreement it will, and will cause each of its subsidiaries
to:
 
(a)  
operate its business in the ordinary course;

 
(b)  
comply with all requirements which applicable Law may impose on it or its
subsidiaries with respect to the Merger;

 
(c)  
promptly advise the other party (i) of any event that would render any
representation or warranty given by it (except any such representation or
warranty which speaks as of a date prior to the occurrence of such event), if
made on or as of the date of such event or the date of the closing of the
Merger, untrue or inaccurate in any material respect, (ii) of any material
adverse change in respect of its business, affairs, operations and financial
condition, and (iii) of any material breach by it of any covenant or agreement
contained herein and in the Definitive Agreement;

 
(d)  
subject to Section 4.6, use its reasonable best efforts to obtain the approval
of its stockholders to the Merger Agreement or Share Issuance, as applicable;

 
(e)  
use best efforts to obtain all waivers, consents and approvals from other
parties to loan agreements, leases or other contracts or from such applicable
governmental or regulatory bodies required to be obtained by it or its
subsidiaries to consummate the transactions contemplated hereby;

 
(f)  
cause the current insurance (or re-insurance) policies to not be cancelled or
terminated or any of the coverage thereunder to lapse, unless simultaneously
with such termination, cancellation or lapse, replacement policies underwritten
by insurance and re-insurance companies of nationally recognized standing
providing coverage equal to or grater than coverage under the cancelled,
terminated or lapsed policies for substantially similar premiums are in full
force and effect;

 
(g)  
incur or commit to incur capital expenditures only in the ordinary course of
business consistent with past practice and with the prior written consent of the
other party;

 
(h)  
not alter its authorized capital, or issue (other than on exercise of presently
outstanding convertible securities) or reach any agreement or understanding with
any other party to issue any securities of it or its subsidiaries without the
prior written consent of the other party;

 
(i)  
not amend its constating documents or amend the constating documents of any
subsidiary (except to the extent required to complete the Merger);

 
 

--------------------------------------------------------------------------------


 
(j)  
not reorganize, amalgamate or merge with any other person, nor acquire or agree
to acquire by amalgamating, merging or consolidating with, purchasing any of the
voting securities or any of the assets of or otherwise, any business of any
corporation, partnership, association or other business organization or division
thereof;

 
(k)  
not purchase, sell, transfer, lease or dispose of any assets other than in the
ordinary course of business consistent with past practice, or enter into, modify
or amend any material agreement other than in the ordinary course of business
without the prior written consent of the other party;

 
(l)  
not incur or become liable upon any indebtedness or becoming liable in respect
of the obligation of any other person;

 
(m)  
not mortgage, charge, pledge or encumber or agree to mortgage, charge, pledge or
encumber any of its property;

 
(n)  
not (i) satisfy or settle any claims or liabilities prior to the same being due,
except such as have been reserved against in its financial statements, (ii)
grant any waiver, exercise any option or relinquish any contractual rights, or
(iii) enter into any interest rate, currency or commodity swaps, hedges or other
similar financial instruments;

 
(o)  
not declare a dividend, including a declaration of dividends for the purpose of
effecting a share subdivision, or make any payment or distribution to
stockholders;

 
(p)  
not establish or amend any collective bargaining, bonus, profit sharing,
compensation, stock option, stock ownership, stock compensation, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
directors, officers or employees other than in the ordinary course of business;

 
(q)  
not make any changes to existing accounting or material business practices
except as required by applicable Law or required by generally accepted
accounting principles or make any material tax election inconsistent with past
practice; and

 
(r)  
cooperate and assist the other party in such other ways to the extent
practicable to implement the Merger on the terms set forth herein and in the
Definitive Agreement.

 


 
 

 2

--------------------------------------------------------------------------------

